REASONS FOR ALLOWANCE
               The following is an examiner’s statement of reasons for allowance:  The limitation of a method comprising: accessing an image of a field captured by a farming machine moving through the field; classifying, by a computer, a first plant in the image; determining, by the computer and based on the identified plant feature, output parameters for an electromagnetic wave; identifying, by the computer and based on the identified plant feature, a treatment position in the field for necrosing the identified first plant based on the identified plant feature; positioning the treatment mechanism such that an active area of the treatment mechanism aligns with the treatment position; and operating the treatment mechanism to apply the electromagnetic wave to cauterize the plant according to the determined output parameters as claimed in claim 1 is not anticipated or made obvious by the prior art of record, in the examiner’s opinion. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONY E EVANS whose telephone number is (571)270-1157.  The examiner can normally be reached on 9am -5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 5712726899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/EBONY E EVANS/Primary Examiner, Art Unit 3647